DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0034024) in view of Song et al. (2017/0336909) and Han (2015/0177884).

Regarding claim 13, Park teaches an apparatus integrated with fingerprint recognition and touch detection (para [0035] FIG. 1 is a schematic diagram of a fingerprint/touch sensor 100 according to an exemplary embodiment), comprising: a touchpad (The touch pad 110; para [0036]; Fig 1) having a touch area (para [0036] a touch sensing unit; fig 1) for recognizing a touch event (para [0036] The touch region 101 may include a touch sensing unit and a fingerprint sensing unit. The touch sensing unit may include the first touch sensing lines Tx_a and the second touch sensing lines Rx_a) and a fingerprint area (fpr; Fig 1; para [0036] a fingerprint sensing unit) for recognizing a fingerprint and the touch event (para [0042] For example, the fingerprint sensing region pfr may be arranged on a central region of the touch region 101. Since the fingerprint sensing region pfr and the touch sensing region overlap and are not physically separate from each other, a fingerprint/touch sensor 100 having a good appearance may be realize); a plurality of transmit (TX) lines of a first group (Tx_b; Fig 1) and a plurality of TX lines of a second group (Tx_a; Fig 1); a plurality of receive (RX) lines of a first group (Rx_b; Fig 1) and a plurality of RX lines of a second group (Rx_a; Fig 1), wherein each of the RX lines of the first group and each of the RX lines of the second group cross the TX lines of the first group and the TX lines of the second group (Fig 1); and a controller integrated circuit (IC) (integrated circuit 130; Fig 1; para [0035]) connected to each of the TX lines of the first group, the TX lines of the second group, the RX lines of the first group, and the RX lines of the second group (Fig 1 shows such connection); wherein each of the TX lines of the first group and the RX lines of the first group extends as a single line without interruption from the touch area (Fig 1); enters into, traverses, and exits the fingerprint area; and extends along another portion of the touch area (Fig 1 shows Tx_b and Rx_b forming the path as claimed; also see illustrated Fig 1 below); wherein a pitch of the TX lines of the first group in the fingerprint area is identical to a pitch of the TX lines of the first group in the touch area (Note: “pitch” under BRI is interpreted as distance between two line; Fig 1 shows arrangement as claimed); wherein a pitch of the RX lines of the first group in the fingerprint area is identical to a pitch of the RX lines of the first group in the touch area (Note: “pitch” under BRI is interpreted as distance between two line; Fig 1 shows arrangement as claimed); wherein a first portion of the TX lines of the first group are used for touch event recognition (Tx_b in touch area as illustrated in Fig 1 below), and a first Rx_b in touch area as illustrated in Fig 1 below); wherein a second portion of the TX lines of the first group are used for fingerprint event recognition (Tx_b in fingerprint area as illustrated in Fig 1 below), and a second portion of the RX lines of the first group are used for fingerprint event recognition (Rx_b in fingerprint area as illustrated in Fig 1 below); wherein a density arrangement pattern of the first portion of the TX lines of the first group is identical to a density arrangement pattern of the TX lines of the second group (Fig 1); wherein a density arrangement pattern of the first portion of the RX lines of the first group is identical to a density arrangement pattern of the RX lines of the second group (Fig 1). (Note: for the purpose of claim interpretation and claim mapping, Examiner has shown illustrated Fig 1 of prior art showing how different elements of prior art correspond to different elements of Fig 2 of instant application; in order to provide clarity on how prior art teaches each of the claimed elements). 


    PNG
    media_image1.png
    675
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    795
    media_image2.png
    Greyscale


Park fails to explicitly teach wherein not all of the TX lines of the first group are used for touch event recognition; when the apparatus is operated in a fingerprint sensing mode, the controller IC supplies a driving signal to the TX lines of the first group, and wherein when the apparatus is operated in a touch sensing mode, the controller IC supplies the driving signal to the TX lines of the second group and the first portion of the TX lines of the first group; as claimed.
Song teaches an apparatus integrated with fingerprint recognition and touch detection, comprising: a touchpad (TSP; Fig 4) having a touch area (TAR; Fig 4) for recognizing a touch event (para [0053] The touchscreen TSP may be divided into a fingerprint and touch sensor area FTAR and a touch sensor area TAR. The sensor lines in the fingerprint and touch sensor area FTAR and touch sensor area TAR may all consist of high-density sensor lines.) and a fingerprint area for recognizing a fingerprint and the touch event (para [0053] The touchscreen TSP may be divided into a fingerprint and touch sensor area FTAR and a touch sensor area TAR. The sensor lines in the fingerprint and touch sensor area FTAR and touch sensor area TAR may all consist of high-density sensor lines); a plurality of transmit (TX) lines of a first group and a plurality of TX lines of a second group; a plurality of receive (RX) lines of a first group and a plurality of RX lines of a second group (Fig 5; para [0072] Referring to FIGS. 5 to 7, the touch sensor area TAR on the touchscreen TSP has a first group GPa-Tx of Tx lines arranged side by side in a first direction (y), a first group GPa-Rx of Rx lines arranged side by side in a second direction (x) and intersecting the first group GPa-Tx of Tx lines, and touch sensors Ta formed at the intersections of the first group GPa-Tx of Tx lines and the first group GPa-Rx of Rx lines. Para [0073] The fingerprint and touch sensor area FTAR on the touchscreen TSP has a second group GPb-Tx of Tx lines arranged side by side in the first direction (y), a second group GPb-Rx of Rx lines arranged side by side in the second direction (x) and intersecting the second group GPb-Tx of Tx lines, and fingerprint and touch sensors FTa formed at the intersections of the second Tx group GPb-Tx of transmission lines and the second group GPb-Rx of Rx lines.); and a controller integrated circuit (IC) (20; Fig 4) connected to each of the TX lines of the first group, the TX lines of the second group, the RX lines of the first group, and the RX lines of the second group (Fig 5); and wherein when the apparatus is operated in a fingerprint sensing mode (Fig 7), the controller IC supplies a driving signal para [0077] In fingerprint recognition mode FMODE, the touch IC 20 supplies a sensor driving signal with a sequential phase delay to the second group GPb-Tx of Tx lines connected to the sensors FTa in the fingerprint and touch sensor area FTAR to sequentially drive the second group GPb-Tx of Tx lines tx21 to tx2m individually on a line-by-line basis. The Tx lines tx21 to tx2m in the second Tx line group GPb-Tx are driven individually and not connected to one another so that they can sense fingerprints. In fingerprint recognition mode FMODE, the touch IC 20 senses a change in the electrical charge in the sensors in the fingerprint and touch sensor area FTAR through the second group GPb-Rx of Rx lines individually, in synchronization with the sensor driving signal applied to the Tx lines tx21 to tx2m. The Rx lines rx21 to rx2m in the second Rx line group GPb-Rx are not connected to one another so that they can sense fingerprints.), and wherein when the apparatus is operated in a touch sensing mode (Fig 6), the controller IC supplies the driving signal to the TX lines of the second group and the first portion of the TX lines of the first group (para [0075]  In touch recognition mode TMODE, the touch IC 20 groups the Tx lines in the touch sensor area TAR and fingerprint and touch sensor area FTAR into groups and sequentially drives the Tx lines in these groups. In touch recognition mode TMODE, the touch IC 20 supplies a sensor driving signal with the same phase to the Tx lines in a group, as shown in FIG. 6. The touch IC 20 groups the Tx lines into groups and sequentially drives them in these groups, and groups the Rx lines into groups and performs sensing through the touch sensing unit TSU in synchronization with the sensor driving signal. To prevent an abrupt increase in capacitance, only some of the Rx lines in a group may be sensed. In an example, in touch recognition mode TMODE, the touch IC 20 may select some of the Rx lines in a group by a switch array SB and connects them to the sensing unit TSU).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Song, because this will provide a fingerprint sensor integrated type touchscreen device which can reduce the capacitance connected to sensor lines when configuring a fingerprint sensor integrated type touchscreen panel in a high-density electrode pattern (Song: para [0015]).

Park and Song fails to explicitly teach wherein not all of the TX lines of the first group are used for touch event recognition; as claimed.
Han teaches an apparatus integrated with fingerprint recognition and touch detection: wherein not all of the TX lines of the first group are used for touch event recognition (Fig 5A; para [0056] That is, the region other than the region 500 (this will correspond to all regions surrounding region 500 as shown in Fig 5A) is a region for sensing a finger and/or pen touch, and, in this region, not all of drive lines (or sensing lines) 513 and sensing lines (or drive lines) 523 may be used, but may be used as a drive line and a sense line while skipping every unit of a certain number of electrodes. That is, when using the lines 513 as a drive line, the controller 100 of FIG. 1 may apply a drive signal to N electrode lines while interlacing (i.e., not using lines) a unit of M first electrodes, and may sense X second electrode lines used as a sensing line while interlacing (i.e., not sensing a drive signal) a unit of Y second electrode lines which are not used as a sensing line when using the lines 523 as a sensing line).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park and Song with the teachings of Han, because this will provide device in which touch sensing can be performed by using less number of drive lines and this will result in reduced power consumption. Given that Song teaches driving all lines concurrently for touch detection, and further modifying this with the teachings of Han to only drive few number of lines, will still provide touch detection while providing power savings.

Regarding claim 14, Park teaches the apparatus integrated with fingerprint recognition and touch detection of claim 13, wherein a distance between adjacent ones of the TX lines of the first group (Tx_b; Fig 1) and a distance between adjacent ones of the RX lines of the first group (Rx_b; Fig 1) are less than a distance between adjacent ones of the TX lines of the second group (Tx_a; Fig 1) and a distance between adjacent ones of the RX lines of the second group (Rx_a; Fig 1).

Regarding claim 15, Park teaches the apparatus integrated with fingerprint recognition and touch detection of claim 13, wherein a distance between adjacent ones of the first portion of the TX lines of the first group (Tx_b in touch area; Fig 1) is the same as a distance between adjacent ones of the TX lines of the second group (Tx_b in fingerprint area; Fig 1); wherein a distance between adjacent ones of the first portion of the RX lines of the first group (Rx_b in touch area; Fig 1) is the same as a distance Rx_b in fingerprint area; Fig 1).

Regarding claim 16, Park teaches the apparatus as explained for claim 13 above.
Park fails to teach, wherein the apparatus is operated in the fingerprint sensing mode so as to recognize the fingerprint of a user, thereby determining authentication of the user; when the authentication of the user is determined, the apparatus is operated in the touch sensing mode so as to recognize the touch event; as claimed.
Song teaches the apparatus integrated with fingerprint recognition and touch detection, wherein the apparatus is operated in the fingerprint sensing mode so as to recognize the fingerprint of a user, thereby determining authentication of the user; when the authentication of the user is determined, the apparatus is operated in the touch sensing mode so as to recognize the touch event (para [0070] the host system 18 compares fingerprint coordinates input from the touch IC 20 with stored fingerprint data to determine the degree of matching and perform a user authentication procedure, and runs the display device according to the user's instruction once the user is verified. After the user authentication, the host system 18 executes an application associated with touch input coordinates).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Song, because this will provide a fingerprint sensor integrated type touchscreen device which can reduce the capacitance connected to sensor lines when configuring a fingerprint 

Regarding claim 19, Park teaches a method of controlling an apparatus integrated with fingerprint recognition and touch detection (para [0035] FIG. 1 is a schematic diagram of a fingerprint/touch sensor 100 according to an exemplary embodiment), wherein the apparatus includes a touchpad (The touch pad 110; para [0036]; Fig 1) having a touch area (para [0036] a touch sensing unit; fig 1) for recognizing a touch event (para [0036] The touch region 101 may include a touch sensing unit and a fingerprint sensing unit. The touch sensing unit may include the first touch sensing lines Tx_a and the second touch sensing lines Rx_a) and a fingerprint area (fpr; Fig 1; para [0036] a fingerprint sensing unit) for recognizing a fingerprint and the touch event (para [0042] For example, the fingerprint sensing region pfr may be arranged on a central region of the touch region 101. Since the fingerprint sensing region pfr and the touch sensing region overlap and are not physically separate from each other, a fingerprint/touch sensor 100 having a good appearance may be realize); wherein the apparatus includes a plurality of transmit (TX) lines of a first group (Tx_b; Fig 1) and a plurality of TX lines of a second group (Tx_a; Fig 1); wherein the apparatus includes a plurality of receive (RX) lines of a first group (Rx_b; Fig 1) and a plurality of RX lines of a second group (Rx_a; Fig 1), wherein each of the RX lines of the first group and each of the RX lines of the second group cross the TX lines of the first group and the TX lines of the second group (Fig 1); wherein each of the TX lines of the first group and the RX lines of the first group Fig 1); enters into, traverses, and exits the fingerprint area; and extends along another portion of the touch area (Fig 1 shows Tx_b and Rx_b forming the path as claimed; also see illustrated Fig 1 below); wherein a pitch of the TX lines of the first group in the fingerprint area is identical to a pitch of the TX lines of the first group in the touch area (Note: “pitch” under BRI is interpreted as distance between two line; Fig 1 shows arrangement as claimed); wherein a pitch of the RX lines of the first group in the fingerprint area is identical to a pitch of the RX lines of the first group in the touch area (Note: “pitch” under BRI is interpreted as distance between two line; Fig 1 shows arrangement as claimed); wherein a first portion of the TX lines of the first group are used for touch event recognition (Tx_b in touch area as illustrated in Fig 1 below), and a first portion of the RX lines of the first group are used for touch event recognition (Rx_b in touch area as illustrated in Fig 1 below); wherein a second portion of the TX lines of the first group are used for fingerprint event recognition (Tx_b in fingerprint area as illustrated in Fig 1 below), and a second portion of the RX lines of the first group are used for fingerprint event recognition (Rx_b in fingerprint area as illustrated in Fig 1 below); wherein a density arrangement pattern of the first portion of the TX lines of the first group is identical to a density arrangement pattern of the TX lines of the second group (Fig 1); wherein a density arrangement pattern of the first portion of the RX lines of the first group is identical to a density arrangement pattern of the RX lines of the second group (Fig 1). (Note: for the purpose of claim interpretation and claim mapping, Examiner has shown illustrated Fig 1 of prior art showing how different elements of prior art correspond to different elements of Fig 2 of instant application; in order to provide clarity on how prior art teaches each of the claimed elements). 


    PNG
    media_image1.png
    675
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    795
    media_image2.png
    Greyscale


Park fails to explicitly teach wherein not all of the TX lines of the first group are used for touch event recognition; where the method comprises: supplying a driving signal to the TX lines of the first group in a fingerprint sensing mode; and supplying the driving signal to the TX lines of the second group and a first portion of the TX lines of the first group in a touch sensing mode; as claimed.
Song teaches a method of controlling an apparatus integrated with fingerprint recognition and touch detection, comprising: a touchpad (TSP; Fig 4) having a touch area (TAR; Fig 4) for recognizing a touch event (para [0053] The touchscreen TSP may be divided into a fingerprint and touch sensor area FTAR and a touch sensor area TAR. The sensor lines in the fingerprint and touch sensor area FTAR and touch sensor area TAR may all consist of high-density sensor lines.) and a fingerprint area for recognizing a fingerprint and the touch event (para [0053] The touchscreen TSP may be divided into a fingerprint and touch sensor area FTAR and a touch sensor area TAR. The sensor lines in the fingerprint and touch sensor area FTAR and touch sensor area TAR may all consist of high-density sensor lines); a plurality of transmit (TX) lines of a first group and a plurality of TX lines of a second group; a plurality of receive (RX) lines of a first group and a plurality of RX lines of a second group (Fig 5; para [0072] Referring to FIGS. 5 to 7, the touch sensor area TAR on the touchscreen TSP has a first group GPa-Tx of Tx lines arranged side by side in a first direction (y), a first group GPa-Rx of Rx lines arranged side by side in a second direction (x) and intersecting the first group GPa-Tx of Tx lines, and touch sensors Ta formed at the intersections of the first group GPa-Tx of Tx lines and the first group GPa-Rx of Rx lines. Para [0073] The fingerprint and touch sensor area FTAR on the touchscreen TSP has a second group GPb-Tx of Tx lines arranged side by side in the first direction (y), a second group GPb-Rx of Rx lines arranged side by side in the second direction (x) and intersecting the second group GPb-Tx of Tx lines, and fingerprint and touch sensors FTa formed at the intersections of the second Tx group GPb-Tx of transmission lines and the second group GPb-Rx of Rx lines.); where the method comprises: supplying a driving signal to the TX lines of the first group in a fingerprint sensing mode (Fig 7; para [0077] In fingerprint recognition mode FMODE, the touch IC 20 supplies a sensor driving signal with a sequential phase delay to the second group GPb-Tx of Tx lines connected to the sensors FTa in the fingerprint and touch sensor area FTAR to sequentially drive the second group GPb-Tx of Tx lines tx21 to tx2m individually on a line-by-line basis. The Tx lines tx21 to tx2m in the second Tx line group GPb-Tx are driven individually and not connected to one another so that they can sense fingerprints. In fingerprint recognition mode FMODE, the touch IC 20 senses a change in the electrical charge in the sensors in the fingerprint and touch sensor area FTAR through the second group GPb-Rx of Rx lines individually, in synchronization with the sensor driving signal applied to the Tx lines tx21 to tx2m. The Rx lines rx21 to rx2m in the second Rx line group GPb-Rx are not connected to one another so that they can sense fingerprints.); and supplying the driving signal to the TX lines of the second group and a first portion of the TX lines of the first group in a touch sensing mode (Fig 6; para [0075]  In touch recognition mode TMODE, the touch IC 20 groups the Tx lines in the touch sensor area TAR and fingerprint and touch sensor area FTAR into groups and sequentially drives the Tx lines in these groups. In touch recognition mode TMODE, the touch IC 20 supplies a sensor driving signal with the same phase to the Tx lines in a group, as shown in FIG. 6. The touch IC 20 groups the Tx lines into groups and sequentially drives them in these groups, and groups the Rx lines into groups and performs sensing through the touch sensing unit TSU in synchronization with the sensor driving signal. To prevent an abrupt increase in capacitance, only some of the Rx lines in a group may be sensed. In an example, in touch recognition mode TMODE, the touch IC 20 may select some of the Rx lines in a group by a switch array SB and connects them to the sensing unit TSU).

Park and Song fails to explicitly teach wherein not all of the TX lines of the first group are used for touch event recognition; as claimed.
Han teaches a method of controlling an apparatus integrated with fingerprint recognition and touch detection: wherein not all of the TX lines of the first group are used for touch event recognition (Fig 5A; para [0056] That is, the region other than the region 500 (this will correspond to all regions surrounding region 500 as shown in Fig 5A) is a region for sensing a finger and/or pen touch, and, in this region, not all of drive lines (or sensing lines) 513 and sensing lines (or drive lines) 523 may be used, but may be used as a drive line and a sense line while skipping every unit of a certain number of electrodes. That is, when using the lines 513 as a drive line, the controller 100 of FIG. 1 may apply a drive signal to N electrode lines while interlacing (i.e., not using lines) a unit of M first electrodes, and may sense X second electrode lines used as a sensing line while interlacing (i.e., not sensing a drive signal) a unit of Y second electrode lines which are not used as a sensing line when using the lines 523 as a sensing line).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park and Song with the teachings 

Regarding claim 20, Park teaches the method of claim 19, wherein a distance between adjacent ones of the TX lines of the first group (Tx_b; Fig 1) and a distance between adjacent ones of the RX lines of the first group (Rx_b; Fig 1) are less than a distance between adjacent ones of the TX lines of the second group (Tx_a; Fig 1) and a distance between adjacent ones of the RX lines of the second group (Rx_a; Fig 1).

Regarding claim 21, Park teaches the method of claim 19, wherein a distance between adjacent ones of the first portion of the TX lines of the first group (Tx_b in touch area; Fig 1) is the same as a distance between adjacent ones of the TX lines of the second group (Tx_b in fingerprint area; Fig 1); wherein a distance between adjacent ones of the first portion of the RX lines of the first group (Rx_b in touch area; Fig 1) is the same as a distance between adjacent ones of the RX lines of the second group (Rx_b in fingerprint area; Fig 1).

Regarding claim 22, Park teaches the method as explained for claim 19 above.
Park fails to teach, operating in the fingerprint sensing mode so as to recognize the fingerprint of an user, thereby determining authentication of the user; and operating in 
Song teaches the method, operating in the fingerprint sensing mode so as to recognize the fingerprint of an user, thereby determining authentication of the user; and operating in the touch sensing mode so as to recognize the touch event when the authentication of the user is determined (para [0070] the host system 18 compares fingerprint coordinates input from the touch IC 20 with stored fingerprint data to determine the degree of matching and perform a user authentication procedure, and runs the display device according to the user's instruction once the user is verified. After the user authentication, the host system 18 executes an application associated with touch input coordinates).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Park with the teachings of Song, because this will provide a fingerprint sensor integrated type touchscreen device which can reduce the capacitance connected to sensor lines when configuring a fingerprint sensor integrated type touchscreen panel in a high-density electrode pattern (Song: para [0015]).

Claims 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0034024) in view of Song et al. (2017/0336909) and Han (2015/0177884) as applied to claims 16 and 22 above, and further in view of Cheng et al. (2021/0056333).


Park, Song and Han fails to teach wherein prior to operating in the fingerprint sensing mode, the apparatus is operated in the touch sensing mode so as to recognize a touch position, of the user, on the touchpad; as claimed.
Cheng teaches an apparatus integrated with fingerprint recognition and touch detection, comprising prior to operating in a fingerprint sensing mode, the apparatus is operated in a touch sensing mode so as to recognize a touch position, of the user, on the touchpad (para [0023] After the finger touch is detected, the fingerprint sensing circuit may start to perform fingerprint sensing on the touch region and receive the fingerprint image signals. Fig 4, step 402, 404, 408; para [0034]-para [0037]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park, Song and Han with the teachings of Chen, because this will provide apparatus which can increase the speed of fingerprint recognition, so as to achieve better user experience of screen unlocking.

Regarding claim 23 which is a method claim and is similar in scope to claim 17, therefore claim 23 is rejected same as claim 17, as explained above.

Claims 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0034024) in view of Song et al. (2017/0336909) and Han (2015/0177884) as applied to claim 16 and 22 above, and further in view of Cheng et al.  as applied to claim 17 and 23 above, and further in view of Kim et al. (2018/0114047).

Regarding claim 18, Park, Song and Cheng teaches the apparatus as explained for claim 17 above. Song further teaches the apparatus further comprising: a display screen (para [0022] FIG. 4 is a block diagram showing a display device to which a fingerprint sensor integrated type touchscreen device is applied according to an exemplary embodiment of the present disclosure).
Park, Song, Han and Cheng fails to teach wherein when the touch position is not within the fingerprint area, the display screen shows instruction to instruct the user to move a finger of the user to the fingerprint area; as claimed.
Kim teaches an apparatus integrated with fingerprint recognition and touch detection, comprising a display screen (para [0090] A fingerprint sensor 450 may be disposed under the display 440 (or the touch sensor 430); Fig 5); when touch position is not within fingerprint area, the display screen shows instruction to instruct the user to move a finger of the user to the fingerprint area (Fig 7B; para [0122] According to one embodiment, if the touch coordinates are not contained in the graphic object 762 and/or in the fingerprint sensing region 720, for example, if the user touches the display 710 at any region other than the graphic object 762 and/or the fingerprint sensing region 720, the processor 540 may provide a visual feedback for guiding the movement of a finger. As shown in FIG. 7B, the processor 540 may display, as a visual feedback, text information 772 in a portion of the display 710 so as to guide a user's finger to the graphic object 762. In another embodiment, the processor 540 may provide a visual feedback to the graphic object 762 itself, such as changing the color of the graphic object 762 or giving a blinking effect. In addition, the processor 540 may provide any other feedback such as a vibration, a sound effect, or the like.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Park, Song, Han and Cheng with the teachings of Kim, because this will provide apparatus which can increase the speed of fingerprint recognition, by guiding the user and providing suitable instructions, thus resulting in improved user experience.

Regarding claim 24 which is a method claim and is similar in scope to claim 18, therefore claim 24 is rejected same as claim 18, as explained above.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Remarks on page 10, lines 1-9 regarding “wherein not all of the TX lines of the first group are used for touch event recognition” are not persuasive because this particular claim limitation was not presented earlier. Claims 13 and 19 are amended to recite this additional claim limitation which changes the scope of the claim and required further consideration and updated search. Newly cited prior art Han (as explained in the office action above teaches the newly amended claim limitations, when considered in combination with Park and Song). Further remarks on page 10, lines 10-17 are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the teachings of Park with that of Song, Examiner has provided proper reasoning for combining the teachings and in addition, the combination will provide the device will fingerprint sensing for other regions of the panel given that such high-density drive and sense lines are present in other regions as well. As pointed out by applicant the aspect of reduced cost; however adding high-density in other regions does provided added functionality to the device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PREMAL R PATEL/Primary Examiner, Art Unit 2623